                Case 2:20-cv-01016-RAJ Document 5 Filed 11/04/20 Page 1 of 4



                                                           HONORABLE RICHARD A. JONES
1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
9                                      AT SEATTLE
10
     FISHING VESSEL OWNERS MARINE                       No. 2:20-cv-01016-RAJ
11   WAYS, INC., and SEATTLE MACHINE
12   WORKS,                                             ORDER GRANTING MOTION FOR
                                                        WITHDRAWAL OF REFERENCE
13                            Plaintiffs,
         v.
14
     UNITED STATES SMALL BUSINESS
15
     ADMINISTRATION and JOVITA
16   CARRANZA, in her capacity as Administrator
     for the United States Small Business
17   Administration,
18
19                            Defendants.

20
21                                      I.   INTRODUCTION

22            This matter comes before the Court on Defendants’ Motion to Withdraw the

23   Reference. Dkt. # 1-1 at 6-15. Plaintiffs filed a response disagreeing with Defendants

24   arguments but do not oppose the motion. Dkt. # 1-1 at 18-19. For the reasons stated

25   below, the Court GRANTS the motion.

26                                    II. LEGAL STANDARD

27            “All cases under Title 11, and all proceedings arising under Title 11 or arising in

28   ORDER – 1
               Case 2:20-cv-01016-RAJ Document 5 Filed 11/04/20 Page 2 of 4




1    or related to a case under Title 11” are automatically referred to the bankruptcy court.
2    W.D. Wash. Local Civ. R. 87(a). An adversarial proceeding in bankruptcy court may be
3    withdrawn for reference pursuant to 28 U.S.C. § 157(d):
           The district court may withdraw, in whole or in part, any case or proceeding
4
           referred under this section, on its own motion or on timely motion of any party, for
5          cause shown. The district court shall, on timely motion of a party, so withdraw a
           proceeding if the court determines that resolution of the proceeding requires
6          consideration of both title 11 and other laws of the United States regulating
7          organizations or activities affecting interstate commerce.
            28 U.S.C. § 157(d).
8
            A bankruptcy court’s statutory authority to enter judgment in a particular
9
     proceeding depends on whether that proceeding is a “core proceeding” under Section
10
     157(b)(1). Thus, in assessing whether cause is shown, a district court “should first
11
     evaluate whether the claim is core or non-core, since it is upon this issue that questions of
12
     efficiency and uniformity will turn.” In re Orion Pictures Corp., 4 F.3d 1095, 1101 (2d
13
     Cir. 1993). Non-core matters are “[a]ctions that do not depend on bankruptcy laws for
14
     their existence and that could proceed in another court.” Sec. Farms v. Int’l Bhd. of
15
     Teamsters, Chauffers, Warehousemen & Helpers, 124 F.3d 999, 1008 (9th Cir. 1997).
16
            Once a district court determines whether the claims are core or non-core, the Ninth
17
     Circuit instructs district courts to consider “the efficient use of judicial resources, delay
18
     and costs to the parties, uniformity of bankruptcy administration, the prevention of forum
19
     shopping, and other related factors.” Sec. Farms, 124 F.3d at 1008 (citing In re Orion
20
     Pictures Corp., 4 F.3d at 1101). Where non-core issues predominate, withdrawal may
21
     promote efficiency because a single proceeding in the district court could avoid
22
     unnecessary costs implicated by the district court’s de novo review of non-core
23
     bankruptcy determinations. Sec. Farms, 124 F.3d at 1008–09. District courts have
24
     discretion to determine whether the moving party has shown sufficient cause to justify
25
     granting a motion to withdraw the reference. In re Cinematronics, Inc., 916 F.2d at 1451;
26
     In re Temecula Valley Bancorp, Inc., 523 B.R. 210, 215 (C.D. Cal. 2014).
27
28   ORDER – 2
               Case 2:20-cv-01016-RAJ Document 5 Filed 11/04/20 Page 3 of 4




1                                       III. DISCUSSION
2           Plaintiffs Fishing Vessel Owners Marine Ways, Inc. and Seattle Machine Works
3    (collectively “Plaintiffs”) brought an adversary proceeding against Defendants United
4    States Small Business Administration (“SBA”) and Jovita Carranza, in her capacity as
5    Administrator for the SBA, (collectively “Defendants”) in the United States Bankruptcy
6    Court of the Western District of Washington (“Bankruptcy Court”). Dkt. # 1-1 at 18.
7    Plaintiffs claim, among other things, that the SBA exceeded its statutory authority or
8    acted arbitrarily or capriciously in violation of the Administrative Procedures Act
9    (“APA”) when it issued an emergency rule excluding bankrupt entities from the
10   Paycheck Protection Program (“PPP”). Id. at 7. Plaintiffs assert that the Bankruptcy
11   Court has statutory and constitutional jurisdiction to determine these claims. Id. at 18.
12   Plaintiffs claim that the APA claims are “statutorily ‘core’ pursuant to 28 U.S.C.
13   § 157(b)(2)(A) because they arise in [a] matter concerning the administration of this
14   bankruptcy, and therefore, the Bankruptcy Court has subject matter jurisdiction.” Id. at
15   18.
16          Defendants claim that Congress had explicitly delegated authority to the SBA
17   Administrator to issue rules excluding bankrupt entities through the Coronavirus Aid,
18   Relief, and Economic Stimulus (“CARES”) Act and Small Business Act. Id. at 7. They
19   argue that resolving the dispute requires the interpretation of new non-bankruptcy law,
20   specifically, the CARES Act, and the emergency rules issued by the SBA as authorized
21   by the CARES Act. Id. Such a question involving interpretation of non-bankruptcy law,
22   they assert, “should be heard and resolved in the district court.” Id. at 14.
23          The Court finds agrees and finds that withdrawal is warranted in this case. The
24   primary issue here is whether the SBA overstepped its authority in excluding bankrupt
25   entities from the PPP. This is a non-core matter that requires interpretation of non-
26   bankruptcy law, and as such, should be adjudicated in the district court. The Court
27   therefore grants the motion.
28   ORDER – 3
              Case 2:20-cv-01016-RAJ Document 5 Filed 11/04/20 Page 4 of 4




                                    IV. CONCLUSION
1
           Based on the foregoing reasons, the Court GRANTS Defendants’ Motion for
2
     Withdrawal of Reference. Dkt. # 1-1 at 6-15.
3
4          DATED this 4th day of November, 2020.
5
6
7
                                                    A
8                                                   The Honorable Richard A. Jones
                                                    United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 4
